DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/31/2022 has been entered.
	
	

Status of the claims
The examiner acknowledged the amendment made to the claims on 05/31/2022.
Claims 1-4, 9-15, 19, 21 and 24-27 are pending in the application. Claims 1-4, 9-15, 19, 21 and 24-25 are previously presented. Claims 5-8, 16-18, 20 and 22-23 remain cancelled. Claims 26-27 are newly presented. Claims 1-4, 9-15, 19, 21 and 24-27 are hereby examined on their merits.

Examiner Notes
Any objections and rejections made in previous action, and not repeated below, are hereby withdrawn.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sans-Valero US Patent Application Publication No. 2013/0216652 (hereinafter referred to as Sans-Valero).
Claim 13 is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, Sans-Valero teaches a method of reducing monosaccharide or disaccharide (e.g., fructose and sucrose) content in a food product (e.g., an orange juice) comprising mixing the orange juice with a glucosyltransferase (e.g., dextransucrase) ([0001; 0088; 0065; 0097]). The method of Sans-Valero reduces the sucrose level in the juice by at least 95% ([0093]). Further, although claim 1 recites an enzyme reaction at a pH 3-3.5 and in the presence of calcium chloride, the instant claim 13 does not require the final food product has this pH range and calcium chloride. Although Sans-Valero does not teach the amino acid sequence of claim 1, the dextransucrase of Sans-Valero still cleaves the disaccharide in the juice and results in a final food product that comprises oligosaccharide.  As such, the juice as disclosed by Sans-Valero is materially indistinguishable from the food material produced by contacting the food material with a glucosyltransferase as recited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sans-Valero as applied to claim 13 above, and further in view of Aldred US Patent Application Publication No. 2008/0008791 (hereinafter referred to as Aldred).
Regarding claim 14, Sans-Valero as recited above, teaches a food product (e.g., an orange juice) the sugars content which is reduced, but is silent regarding the food product being a confectionery product.
Aldred teaches a method of making a frozen confectionery product (e.g., sorbet) by mixing an orange juice with other ingredients such as dextrose, sucrose, etc. and extruding the mixture ([0041; Table 5). Both Sans-Valero and Aldred are directed to food products comprising orange juice. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including the step of mixing the orange juice of Sans-Valero with other ingredients followed by extruding the mixture to prepare a sorbet, for the reason that the prior art has established using an orange juice as an ingredient to make a sorbet is suitable in the art.

Claims 1-4, 9-13, 15, 19, 21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sans-Valero US Patent Application Publication No. 2013/0216652 (hereinafter referred to as Sans-Valero) in view of Kralj “Biochemical and molecular characterization of Lactobacillus reuteri 121 reuteransucrase, Microbiology, 2004, 150, pages 2099-2112 (cited in IDS, hereinafter referred to as Kralj), Van Geel-Schutten WO03008618 (hereinafter referred to as Van Geel-Schutten) and Kimura US Patent No. 6,042,823 (hereinafter referred to as Kimura). 
Regarding claims 1-2, 15 and 26, Sans-Valero teaches a method of reducing intrinsic sugars in juices such as orange juice comprising mixing the orange juice with a glucosyltransferase (e.g., dextransucrase), wherein sucrose level  in the juice is reduced by at least 95%; wherein the glycosyltransferase is the only enzyme that caused the reduction of the sucrose level in the food material; and wherein the amount of oligosaccharide is increased by the action of dextransucrase ([0001; 0088; 0065; 0093-0094; 0097]).
Sans-Valero teaches mixing the orange juice with a glucosyltransferase but is silent regarding the presence of calcium chloride. Kralj teaches that presence of 1mM calcium chloride is able to greatly increase the transferase activity of a glucosyltransferase (e.g., reuteransucrase) (page 2105, left column, para. under “Effects of pH, temperature and metal ions on GTFA activity”; Table 2; page 2099, left column and first para. of right column). Both Sans-Valero and Kralj are directed to the transferase reaction of a glucosyltransferase. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including 1 mM calcium chloride so as to increase the transferase activity of the glucosyltransferase. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that adding 1 mM calcium chloride to a glucosyltransferase could increase the transferase activity of the glucosyltransferase.
Sans-Valero, directed to a method of producing oligosaccharide from sucrose by a glucosyltransferase, is silent regarding the amino acid sequence of the enzyme. 
Van Geel-Shutten teaches a glucosyltransferase comprising an amino acid sequence that is 100% identity to claimed SEQ ID NO:1 is suitable for converting sucrose to oligosaccharide (e.g., glucan) (Fig. 1, SEQ ID NO: 12, and [0001]). As such, Van Geel-Shutten teaches a glucosyltransferase is art-recognized enzyme suitable for the intended purpose of converting disaccharide to oligosaccharide. 
Both Sans-Valero and Van Geel-Schutten are directed to glucosyltransferase catalyzed synthesis of an oligosaccharide from sucrose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including the glucosyltransferase as taught by Van Geel-Schutten because the glucosyltransferase as taught by Van Geel-Schutten is an art-recognized enzyme that is suitable for its intended use in the synthesis of an oligosaccharide. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
The embodiment of Sans-Valero teaches a pH of 5.2 ([0097]) for glucosyltransferase enzymatic reaction thus is silent regarding the pH range of 3-3.5.
Kimura teaches that glucosyltransferase could demonstrate an enzymatic activity of 50-100% to form oligosaccharide at a pH of 3.5-7 (Fig. 1; column 1, line 5-6; column 2, line 1-5 and 23-26; column 6, line 1-6).  Both Sans-Valero and Kimura are directed to the action of a glucosyltransferase to produce oligosaccharide. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero in view of Van Geel-Schutten by applying a pH of 3.5-7 to the reaction for desirable enzymatic activity.
The pH as taught by Kimura overlaps with the range as recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Sans-Valero as recited above teaches that sucrose level  in the juice is reduced by at least 95% by using a glucosyltransferase such as dextransucrase. Sans-Valero as modified by Van Geel-Schutten does not teach the sucrose level is reduced by at least 95% using  a glucosyltransferase comprising an amino acid sequence that is 100% identity to claimed SEQ ID NO:1. However, where the purpose of Sans-Valero is to lower the consumption of intrinsic sugar in the food material through enzymatic reaction and one of the embodiment of Sans-Valero requires that the sucrose level in the food material is reduced at least 95%, a skilled artisan would have been motivated to optimize the enzymatic reaction conditions such as dose of enzyme, reaction time, temperature etc. during the cleavage reaction of sucrose by the enzyme such that the glucosyltransferase could cleave the amount of sucrose as required. Therefore, the amount of sucrose reduced/cleaved by the enzyme as recited in the claim is merely an obvious variant of the prior art.
Regarding claims 3-4, Sans-Valero teaches that the oligosaccharide comprises α- 1,6 glycosidic bond and α- 1,2 glycosidic bond ([0004]). Further, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura teaches mixing an orange juice with the same glucosyltransferase as that recited in the claimed invention under essentially the same conditions, it thus logically follows that Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura will lead to an oligosaccharides with α-1,3/ α-1,6 or α-1,2 glycosidic bond.
Regarding claims 9 and 21, Sans-Valero teaches that in the process of treating the orange juice with glucosyltransferase, the enzyme is immobilized such that the enzymatic reaction can be terminated by removing the immobilized enzyme from contact with the food material ([0012; 0080; 0088]; claim 9). 
Regarding claims 10-12, Sans-Valero teaches that concentrated orange juice comprises 20-50% sucrose ([0090]), and that at least 95% of the sucrose is reduced ([0093-0094]), thus reading on the limitation in claims 10-11 that the combined monosaccharide and disaccharide content is reduced by at least 5% or 10%.
Further, Sans-Valero teaches that sucrose is converted to the oligosaccharide by the action of the enzymes, thus reduction of sucrose by at least 95% necessarily leads to a juice that contains at least 5% oligosaccharide by dry weight.
Regarding claim 13, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura as recited above, teaches essentially the same process as that recited in claim 1, which necessarily leads to the food product of claim 13.
Regarding claim 19, Sans-Valero teaches mixing the orange juice with glucosyltransferase at a temperature of between about 5 ºC and 60 ºC ([0077]). This temperature range encompasses that recited in claim 19. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 27, Sans-Valero as modified teaches what has been recited above but is silent regarding the concentration of the glucosyltransferase enzyme by weight of the sucrose. However, Sans-Valero  teaches that the amount of glucosyltransferase used in the process will vary depending on the food product, the amount of oligosaccharides to be produced, the treatment time, and other process conditions, and one of skill in the art will readily be able to determine the amount of glucosyltransferase used ([0078]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the amount of glycosyltransferase depending on at least the amount of oligosaccharides to be produced. As such, the concentration of the enzyme as recited in the claim is merely an obvious variant of the prior art.

Claims 14, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura as applied to claims 1, 13 or 15 above, and further in view of Aldred US Patent Application Publication No. 2008/0008791 (hereinafter referred to as Aldred).
Regarding claims 13 and 24-25, Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura teaches what has been recited above but is silent regarding a confectionery product or processing the orange juice into a food product such as those recited in claims 24-25.
Aldred teaches a method of making a frozen confectionery product (e.g., sorbet) by mixing orange juice with other ingredients such as dextrose, sucrose, etc. and extruding the mixture ([0041; Table 5). Both Sans-Valero and Aldred are directed to food products comprising orange juice. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sans-Valero by including the step of mixing the orange juice with other ingredients followed by extruding the mixture to prepare a sorbet, for the reason that the prior art has established using orange juice to make sorbet is suitable in the art.

Response to Arguments 
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that cited arts do not teach reducing the sucrose level by at least 95% by the glucosyltransferase as claimed, with the glucosyltransferase being the only enzyme that cleaves the sucrose. In particular, applicant argues that the examples of Sans-Valero have shown that glucosyltransferase (e.g., dextransucrase) alone at most reduces sucrose content by 70% and the best sucrose reduction of 89.6% can be reached only both fructosyltransferase and glucosyltransferase are present.
Applicant’s arguments are considered but found unpersuasive because:
First, [0065] of Sans-Valero teaches using glucosyltransferase only to cleave sucrose in the food; [0093-0094] of Sans-Valero clearly teaches that at least 95% sucrose in the food material is reduced. “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Second, Applicant appears to have misinterpreted Sans-Valero by asserting that dextransucrase as disclosed by San-Valero alone at most reduces sucrose content by 70% and the best sucrose reduction of 89.6% can be reached only both fructosyltransferase and glucosyltransferase are present.  As a matter of fact, 70% or 89.6% of sucrose reduction is not the limit of Sans-Valero; Sans-Valero discloses heating the reaction mixture at a high temperature to stop the enzymatic activity because the examples of Sans-Valero are designed to measure how much sucrose or sugar is reduced at certain points (for example, at 4 hours, 6 hours and 28 hours; see Example 1-5). Applicant is again invited to refer to [0093-0094] of Sans-Valero which teaches that at least 95% sucrose in the food material could be reduced by the glucosyltransferase.
Third, as set forth in the instant office action, where the purpose of Sans-Valero is to lower the consumption of intrinsic sugars in the food material through enzymatic reaction and one of the embodiment of Sans-Valero requires that the sucrose level in the food material is reduced at least 95%, a skilled artisan would have been motivated to optimize the enzymatic reaction conditions such as dose of enzyme, reaction time, temperature etc. during the cleavage reaction of sucrose by the enzyme such that the glucosyltransferase could cleave the required amount of sucrose (for example, at least 95%) in the food material. Therefore, the amount of sucrose reduced/cleaved by the enzyme as recited in the claim is merely an obvious variant of the prior art.
Applicant argues on page 6 of the Remarks that Sans-Valero does not teach the glucosyltransferase as claimed, or the 95% reduction of sucrose.
This argument is piecemeal. The rejection is not over Sans-Valero alone- the rejection is over Sans-Valero in view of Kralj, Van Geel-Schutten and Kimura. In the instant case, Van Geel-Schutten disclosed the glucosyltransferase as claimed, and the cited arts in combination render obvious the claimed sucrose reduction amount.
Applicant argues on page 7 of the Remarks that the skilled artisan would not have modified Sans- Valero with Van Geel-Schutten, for the reason that Sans-Valero discloses that only by using both fructosyltransferase and dextransucrase, the total sucrose content can be reduced to the lowest level.
Applicant’s arguments are considered but found unpersuasive. As set forth in para. 39 above, applicant has drawn an incorrect conclusion from the examples of San-Valero..
Applicant argues on page 7 of the Remarks that Van Geel-Shutten or other references does not provide any motivation to modify the primary reference Sans-Valero to include the glucosyltransferase enzyme as claimed.
Applicant’s arguments are considered but found unpersuasive. The modification of Sans-Valero with Geel-Schutten is based on the suitability of claimed enzyme as a functional equivalent for the same purpose as established by the prior art. Further, as set forth above, Sans-Valero includes the embodiment teaching using only glucosyltransferase, and that the claimed sugar reduction level is obvious too.
The examiner notes that both the claimed invention and Sans Valero are directed to reducing intrinsic sugar in an orange juice through using a glucosyltransferase, and that the prior art and the claimed invention differ mostly in using a slightly different glycosyltransferase (e.g., prior art uses dextransucrase type glucosyltransferase and the claimed invention uses C39/3 glucosyltransferase). However, where the examiner has provided a reasonable motivation to modify Sans-Valero with Van Geel-Schutten to arrive at the glucosyltransferase,  applicant has not been able to provide any unexpected results associated with claimed glucosyltransferase.
Applicant argues that there is no teaching in the cited arts that would have motivated the skilled artisan to optimized the sucrose level as stated in the advisory action mailed 02/07/2022. Applicant goes on to assert that the cited references do not provide a reasonable expectation of success for the modification for the sucrose reduction level as claimed.
Applicant’s argument is acknowledged. However, as set forth in the instant office action, where the purpose of Sans-Valero is to lower the consumption of intrinsic sugars in the food material through enzymatic reaction and one of the embodiment of Sans-Valero requires that the sucrose level in the food material is reduced at least 95%, a skilled artisan would have been motivated to optimize the enzymatic reaction conditions such as dose of enzyme, reaction time, temperature etc. during the cleavage reaction of sucrose by the enzyme such that the glucosyltransferase could cleave the required amount of sucrose (for example, at least 95%) in the food material. Manipulating the enzymatic conditions to produce a high substrate conversion would have been within the knowledge of a skilled artisan before the effective filling date of the claimed invention. Further, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so for the reason that proposed modification of Sans Valero with Van Geel-Shutten merely replacing one glucosyltransferase with another glucosyltransferase to perform the very same function of what a glucosyltransferase enzyme could perform. Further, obviousness does not require absolute predictability. See MPEP 2143.02 II.
For the forgoing reasons, applicant’s argument on page 8 of the Remarks regarding other secondary references failing to remedy the deficiencies of Sans-Valero and Van Geel-Schutten are not persuasive.
Regarding the 35 USC 102/103 rejection of the food product (e.g., claim 13) over Sans-Valero, the examiner notes that applicant hasn’t provided arguments or evidence showing how the food product as disclosed by Sans-Valero is distinct from the claimed product. As such, Applicant’ response filed 05/31/2022 doesn’t constitute a completely response.

Pertinent art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Garske US Patent Application Publication No. 2017/0006902, which teaches treating an orange juice to reduce  at least 90% of its sucrose and to increase its insoluble fiber level.
Rabelo, “Enzyme synthesis of oligosaccharide using cashew apple juice as substrate”, Bioresource Technology, 2009, 100, pp. 5574-5580, which teaches treating a cashew apple juice to synthesize oligosaccharide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793